Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of PCT/US19/13546, filed on 01/14/2019.
Claims 21-40 are currently pending in the instant patent application.
The preliminary amendment filed on 07/27/2022, canceling claims 1-20 and adding new claims 21-40 is acknowledged. 
Election/Restriction
Applicant's election without traverse of Group III, claims 17 and 20, drawn to a method of using the composition of claim 1 comprising detecting activity of the protein in the composition and one of the compounds methyl methacrylate in the response filed on 07/27/2022 is acknowledged.  The Examiner is also acknowledging the filing of a Supplemental response regarding species election on 09/21/2022. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-40 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US International application PCT/US19/13546, filed on 01/14/2019, and US Provisional applications 62/618,537, filed on 01/17/2018. 
Information Disclosure Statement
There is no Information Disclosure Statement (IDS) with this Application.
Drawings
There is no Drawings with this application.


Claim Objections
Claims 37 and 38 are objected to in the recitation “method of claim 21, in a protein expression system”, which should be changed to “method of claim 21, is in a protein expression system”. Appropriate correction is required.
Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 33.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Appropriate correction is required.
Claim 35 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 33.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 30 (depends on claim 21) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 30 is indefinite in the recitation “the distribution histogram” lacks antecedent basis and claim 21 does not recite anything about “distribution histogram”. Therefore, “the distribution histogram” lacks antecedent basis in claim 21 from which claim 30 depends. Clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-27, 29-32, 36, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Brian Matibag Panganiban (Generating protein-functionalized nanomaterials via rationally designed statistically random heteropolymers. A Dissertation for PhD, University of California, Berkley, September, 2016, page 1-145).
The Broadest Reasonable Interpretation (BRI) of claim 21, which is drawn to a method of preserving any protein function in foreign environments, the method comprising forming a composition comprising a complex of any active protein and statistically random heteropolymers (SRHPs) in an organic solvent, and detecting activity of the protein in the composition.  
Regarding claims 21-27, 29-32, 36, 39 and 40, Panganiban teaches a statistically random heteropolymers (SRHPs) that provides increase stability of proteins in organic solvent with associated activity, and in elevated temperatures without interfering with both protein folding and protein functions, as well as material fabrication (pg 2, para 1), and further teaches a mixture of protein-polymer interactions, which were used to identify polymers that optimized preservation of protein activity  (pg 2, para 1), wherein the SRHPs are methyl methacrylate (MMA), oligo(ethylene glycol) methacrylate (OEGMA), 2-ethylhexyl methacrylate (2-EHMA), 3-sulfopropyl methacrylate (3-SPMA), SRHP-1, SRHP-2 and SRHP-3 (pg 41, para 2-3, pg 52, para 2-3), and the organic solvents are chloroform and toluene (pg 31, para 2, pg 34, para 2), wherein the proteins are enzymes including horse radish peroxidase (HRP), glucose oxidase (GOx), and organophosphorus hydrolase  (pg 9, para 3-4, pg 10, para 2, pg 16, para 1, pg 17, para 4, pg 23, para 2-4, Fig. 2.1, pg 104, para 2, Fig. 2.4), wherein SRHPs can disperse in organic solvents and aqueous solvents like buffers (pg 23, para 4, pg 56, para 2, pg 59, para 3, Fig. 2.1, Fig. 3.6, Fig. 3.9). Panganiban also teaches preserving protein function in non-native conditions have benefitted greatly from the development of statistically random heteropolymers (SRHPs), and the chemical and architectural complexities of SRHPs provide a modular platform for tunable protein-polymer-solvent interactions, and by understanding the relationship between SRHPs compositions, encapsulation route, and protein function retention, and random heteropolymers with a statistical distribution of monomers offer an approach toward protein stabilization (pg 37-38). Panganiban also teaches a mixture of protein-polymer complex, and a spectroscopic analysis of protein-polymer interactions to identify polymers that optimized preservation of protein activity, and the SRHPs provides a path toward protein-based materials and demonstrates the potential of SRHPs as a vehicle toward functional protein-based materials, which can be used in many possible applications from sensors to catalysis to energy (pg 2, para 1-2).  
Claim 32 is included in this rejection because Panganiban indeed teaches that protein stability can also be improved diluting proteins in a rigid, inert glassy matrix that slows down molecular motion using heteropolymers as a protective agent (see, Fig. 1.4c). Panganiban further teaches co-assembly of block copolymers and proteins can generate bulk gel structures with a bio-continuous phase and block copolymer thin films, which can be used to arrange proteins into two dimensional arrays with high transparency, ideal for smart coatings, separation and sensing devices as claimed in claims 23 and 30 (see, Fig. 1.6, (a), (b), (c) and (d)). 
Claims 23 and 30 are included in this rejection because the distribution histogram of monomer blocks of the heteropolymers is the inherent property of the heteropolymers (SRHPs) of Panganiban. Since the Office does not have the facilities for examining and comparing applicants' monomeric blocks of heteropolymers with the monomeric blocks of heteropolymers of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim 36 is included in this rejection because Panganiban indeed teaches a composition comprising a complex of horse radish peroxidase (HRP) enzyme with SRHPs in aqueous buffer solution followed by evaporation (contemplating drying) and resuspended in organic solvent SRHP/HRP (horse radish peroxidase enzyme) complex as a composition (see, Scheme 3.2 (b).
Claims 39-40 tare included in this rejection because Panganiban indeed teaches the use of SRHPs-protein complex in creating transmembrane decorated liposomes (see, pg 104, para 2 and pg 105, para 1).
 Therefore, Brian Matibag Panganiban anticipates claims 21-27, 29-32, 36, 39 and 40 of the instant application as written.
 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 21-27, 28, 29-32, 33-35, 36, 37-38, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Matibag Panganiban (Generating protein-functionalized nanomaterials via rationally designed statistically random heteropolymers. A Dissertation for PhD, University of California, Berkley, September, 2016, page 1-145) as applied to claims 21-32, 36, 39 and 40 above, and further in view of Zhou et al. (Bone morphogenetic protein formulations. WO 2006/138099 A2, publication 12/28/2006).
The Broadest Reasonable Interpretation (BRI) of claim 21, which is drawn to a method of preserving any protein function in foreign environments, the method comprising forming a composition comprising a complex of any active protein and statistically random heteropolymers (SRHPs) in an organic solvent, and detecting activity of the protein in the composition.  
Regarding claims 21-32, 36, 39 and 40, Panganiban teaches a statistically random heteropolymers (SRHPs) that provides increase stability of proteins in organic solvent with associated activity, and in elevated temperatures without interfering with both protein folding and protein functions, as well as material fabrication (pg 2, para 1), and further teaches a mixture of protein-polymer interactions, which were used to identify polymers that optimized preservation of protein activity  (pg 2, para 1), wherein the SRHPs are methyl methacrylate (MMA), oligo(ethylene glycol) methacrylate (OEGMA), 2-ethylhexyl methacrylate (2-EHMA), 3-sulfopropyl methacrylate (3-SPMA), SRHP-1, SRHP-2 and SRHP-3 (pg 41, para 2-3, pg 52, para 2-3), and the organic solvents are chloroform and toluene (pg 31, para 2, pg 34, para 2), wherein the proteins are enzymes including horse radish peroxidase (HRP), glucose oxidase (GOx), and organophosphorus hydrolase  (pg 9, para 3-4, pg 10, para 2, pg 16, para 1, pg 17, para 4, pg 23, para 2-4, Fig. 2.1, pg 104, para 2, Fig. 2.4), wherein SRHPs can disperse in organic solvents and aqueous solvents like buffers (pg 23, para 4, pg 56, para 2, pg 59, para 3, Fig. 2.1, Fig. 3.6, Fig. 3.9). Panganiban also teaches preserving protein function in non-native conditions have benefitted greatly from the development of statistically random heteropolymers (SRHPs), and the chemical and architectural complexities of SRHPs provide a modular platform for tunable protein-polymer-solvent interactions, and by understanding the relationship between SRHPs compositions, encapsulation route, and protein function retention, and random heteropolymers with a statistical distribution of monomers offer an approach toward protein stabilization (pg 37-38). Panganiban also teaches a mixture of protein-polymer complex, and a spectroscopic analysis of protein-polymer interactions to identify polymers that optimized preservation of protein activity, and the SRHPs provides a path toward protein-based materials and demonstrates the potential of SRHPs as a vehicle toward functional protein-based materials, which can be used in many possible applications from sensors to catalysis to energy (pg 2, para 1-2).  
Claim 32 is included in this rejection because Panganiban indeed teaches that protein stability can also be improved diluting proteins in a rigid, inert glassy matrix that slows down molecular motion using heteropolymers as a protective agent (see, Fig. 1.4c). Panganiban further teaches co-assembly of block copolymers and proteins can generate bulk gel structures with a bio-continuous phase and block copolymer thin films, which can be used to arrange proteins into two dimensional arrays with high transparency, ideal for smart coatings, separation and sensing devices as claimed in claims 23 and 30 (see, Fig. 1.6, (a), (b), (c) and (d)). 
Claims 23 and 30 are included in this rejection because the distribution histogram of monomer blocks of the heteropolymers is the inherent property of the heteropolymers (SRHPs) of Panganiban. Since the Office does not have the facilities for examining and comparing applicants' monomeric blocks of heteropolymers with the monomeric blocks of heteropolymers of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim 28 is included in this rejection because Panganiban indeed teaches statistically random heteropolymers (SRHPs) including methyl methacrylate (MMA), oligo(ethylene glycol) methacrylate (OEGMA), 2-ethylhexyl methacrylate (2-EHMA), 3-sulfopropyl methacrylate (3-SPMA) are present in the mixture, however, Panganiban does not teach the ratio (amount) of the each of the SRHPs in the mixture, and the Examiner interprets this ratio inherently associated with the SRHPs mixture of the Panganiban. Since the Office does not have the facilities for examining and comparing applicants' SRHPs with the SRHPs of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed ratio of SRHPs and the ratio of SRHPs of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Although, Panganiban does not teach that the ratio (amount) of the each of the SRHPs in the mixture (for claim 28), but indeed teaches statistically random heteropolymers (SRHPs) including methyl methacrylate (MMA), oligo(ethylene glycol) methacrylate (OEGMA), 2-ethylhexyl methacrylate (2-EHMA), 3-sulfopropyl methacrylate (3-SPMA) are present in the mixture, and the Examiner interprets this ratio inherently associated with the SRHPs mixture of the Panganiban. Since the Office does not have the facilities for examining and comparing applicants' SRHPs with the SRHPs of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed ratio of SRHPs and the ratio of SRHPs of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.Furthermore, by following the teachings of Panganiban, a skilled artisan would know how much each of the SRHPs are adding in the mixture to make the protein-polymer matrix, and it is obvious to a skilled artisan to know the ratio of each of the SRHPs adding in the mixture to make polymer-protein matrix to obtain predictable results with a reasonable expectation of success (see, KSR).
Claims 33-35 are included in this rejection because Panganiban indeed teaches  a mixture of protein-polymer complex, and a spectroscopic analysis of protein-polymer interactions to identify polymers that optimized preservation of protein activity, and the SRHPs provides a path toward protein-based materials and demonstrates the potential of SRHPs as a vehicle toward functional protein-based materials, which can be used in many possible applications from sensors to catalysis to energy (pg 2, para 1-2), and further teaches a mixture of protein-polymer interactions, which were used to identify polymers that optimized preservation of protein activity  (pg 2, para 1), wherein the SRHPs are methyl methacrylate (MMA), oligo(ethylene glycol) methacrylate (OEGMA), 2-ethylhexyl methacrylate (2-EHMA), 3-sulfopropyl methacrylate (3-SPMA), SRHP-1, SRHP-2 SRHP-3 and SRHP-4, wherein SRHP-4 is primarily composed of PMMA and PEO chains, chemical moieties that are miscible in PEO, wherein SRHP-4/HRP (horse radish peroxidase) reverse micelle will be directed into the PEO domain of the block thin film, and with this enhanced processability, electrospinning was employed to develop protein-based fiber materials from organic media, and the electrospinning generates fibers (mat) with extremely large surface area-to-volume ratios, and the electrospinning is a desirable technique for fabricating catalytic fiber mats, wherein SRHP-4/HRP (horse radish peroxidase enzyme) complexes were mixed with poly(methyl methacrylate) (PMMA), and the PMMA is wettable yet still hydrophobic enough to retain its structural integrity in water, wherein the PMMA is chemically compatible with SRHP-4, wherein the hybrid electrospun fiber mats with loaded SRHP-4/HRP (horse radish peroxidase)  lyophilized complexes were successfully fabricated, as seen in Figure 6.7(a-b)   (see, pg 23, para pg 41, para 2-3, pg 52, para 2-3, pg 94, para 2, pg 104, para2 and Fig. 6.7 (a-b), and the organic solvents are chloroform and toluene (pg 31, para 2, pg 34, para 2), wherein the protein is enzyme including horse radish peroxidase (HRP), glucose oxidase (GOx), or organophosphorus hydrolase (pg 17, para 4, pg 104, para 2).  
Although, Panganiban does not teach that the organophosphorus hydrolase (OPH) enzyme is complexed with SRHPs including PEO or PMMA to make polymer matrix (for claims 33-35), but indeed teach using horse radish peroxidase (HRP) enzyme is complexed with SRHPs including PEO or PMMA to make polymer matrix, which is obvious to a skilled artisan because substituting HRP with OPH for complexing with  SRHPs including PEO or PMMA to make polymer matrix is obvious to obtain predictable results with a reasonable expectation of success (see, KSR).
Claim 36 is included in this rejection because Panganiban indeed teaches a composition comprising a complex of horse radish peroxidase (HRP) enzyme with SRHPs in aqueous buffer solution followed by evaporation (contemplating drying) and resuspended in organic solvent SRHP/HRP (horse radish peroxidase enzyme) complex as a composition (see, Scheme 3.2 (b).
Claims 39-40 tare included in this rejection because Panganiban indeed teaches the use of SRHPs-protein complex in creating transmembrane decorated liposomes (see, pg 104, para 2 and pg 105, para 1).
Panganiban does not teach using recombinantly expressed proteins in incorporating in the heteropolymer-protein complex, i.e. SRHPs/protein complex (for claims 37-38).
However, Zhou et al. teach a protein formulation comprising a bone morphogenetic protein, a lyoprotectant, and an amount of an oxidation/reduction stabilizer effective to stabilize the bone morphogenetic protein in the formulation, wherein the bone morphogenetic protein is selected from the group consisting of TGF-β superfamily factors, BMP-2, BMP-4, BMP-6, BMP-7, BMP-12, BMP-14, and rhGDF-5 (recombinant human growth-differentiation factor-5), wherein the lyoprotectant is selected from the group consisting of mannitol, sucrose, and trehalose, wherein the rhGDF-5  has been produced using recombinant DNA techniques in a recombinant host cell using said protein in making heteropolymer-protein complex , i.e. SRHPs/protein complex (see, para abstract, para 3, and claims 1-11). 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the claimed invention to combine the teachings of Brian Matibag Panganiban, and Zhou et al. to use recombinantly expressed protein as taught by Zhou et al. and modify Brian Matibag Panganiban in making statistically random heteropolymer-protein complex, i.e. SRHPs/protein complex to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use recombinantly expressed protein in order to make statistically random heteropolymer-protein complex, i.e. SRHPs/protein complex having said protein functionality or activity that could be used in catalysis, sensing as a sensor, filtration, medicine and energy, which is commercially, pharmaceutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Brian Matibag Panganiban could successfully produce statistically random heteropolymer-protein complex, i.e. SRHPs/protein complex.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Claim 28 is included in this rejection because Panganiban indeed teaches statistically random heteropolymers (SRHPs) including methyl methacrylate (MMA), oligo(ethylene glycol) methacrylate (OEGMA), 2-ethylhexyl methacrylate (2-EHMA), 3-sulfopropyl methacrylate (3-SPMA) are present in the mixture, however, Panganiban does not teach the ratio (amount) of the each of the SRHPs in the mixture, and the Examiner interprets this ratio inherently associated with the SRHPs mixture of the Panganiban. Since the Office does not have the facilities for examining and comparing applicants' SRHPs with the SRHPs of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed ratio of SRHPs and the ratio of SRHPs of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.


Conclusion
Status of the claims:
Claims 21-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office REMSEN Building, and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656